DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejection of claims 1-10 and 12 as being anticipated by Lee et al. (US 2017/0084673) of record in the previous Office Action mailed on 09/30/2020 has been withdrawn due to the Applicant’s amendment filed on 12/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0084673) [hereinafter Lee].
Lee discloses a flexible display substrate (Figs. 3A-3B) comprising a back plate (plate 120) comprising a display area which comprise a bending area and a non-bending area (Figs. 3A-3B), and a back film layer (layer 110) disposed on the back plate and comprising a first sub-back film layer (layer 110) and a second sub-back film layer (layer 111), wherein the first sub-back film layer is disposed on the non-bending area (layer 110), and the second sub-back film layer is 
However, Lee fails to specifically teach a shape of at least one of the plurality of spaced back film members comprising a curved line.
It would have been an obvious matter of design choice to change the shape of at least one of the plurality of spaced back film members in Lee to be a curved line, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
Regarding claim 3, Lee discloses the second sub-back film layer extending along a first direction in the bending area (Fig. 4B or 4C, members 111b or 111c).
Regarding claim 4, Lee discloses a hardness of the second sub-back film layer being higher than a hardness of the first sub-back film layer (paragraphs [0059-0060]).
Regarding claim 5, Lee discloses the shape of the back film members comprising a straight line (Fig. 4B). It would have been an obvious matter of design choice to change the shape of the plurality of spaced back film members in Lee to have one back film member be a curved line shape and the other back film members be a straight line shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
Regarding claim 6, Lee discloses the back film members being disposed at both ends of the bending area in a second direction perpendicular to the first direction (Fig. 4B or 4C).

Regarding claim 8, Lee discloses the shape of the back film members being discontinuous (Figs. 4B-4C; paragraph [0062]).
Regarding claim 9, Lee discloses the first sub-back film layer (110) and the second sub-back film layer (111) being integrally formed (Figs. 3A-3B).
Regarding claim 10, Lee discloses an adhesive layer being disposed between the back plate and the first sub-back film layer and between the back plate and the second sub-back film layer (Figs. 3A-3B, adhesive layer 170).
Regarding claim 12, Lee teaches a flexible display device comprising the flexible display substrate (see abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0084673) [hereinafter Lee ‘673] in view of Lee et al. (US 2017/0200915) [hereinafter Lee ‘915].
Lee ‘673 fails to teach the adhesive layer being a pressure sensitive adhesive.
Lee ‘915 teaches that is it well known in the foldable display art to use a pressure sensitive adhesive layer to form a flexible display device (paragraphs [0134-0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer in Lee ‘673 to be a pressure sensitive adhesive layer as taught by Lee ‘915 in order to form a flexible display device.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot in view of the new ground of rejection which is presented above.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781